NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            07-JUL-2020
                                            09:42 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


      PNC BANK, NATIONAL ASSOCIATION, Plaintiff-Appellee, v.
            HERMA B. MEDINA REYNA, Defendant-Appellant,
   WILMINGTON TRUST NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
 CAPACITY BUT SOLELY AS TRUSTEE UNDER THE GREENWICH INVESTORS XL
      PASS-THROUGH TRUST AGREEMENT DATE AS OF MARCH 1, 2012;
      CAPSTONE FUNDING GROUP INC, Defendants-Appellees, and,
              DOES 1 through 20, inclusive, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                   (CIVIL NO. 2CC151000224(3))


                ORDER DENYING JUNE 28, 2020 MOTION
           FOR RECONSIDERATION OF JUNE 17, 2020 ORDER
      DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
          Upon review of (1) the "Order Dismissing Appeal for
Lack of Appellate Jurisdiction," filed on June 17, 2020,
(2) Defendant-Appellant Herma B. Medina Reyna's (Medina Reyna)
"Motion for Reconsideration of Court Order Denying [Medina
Reyna's] Jurisdiction on the Case," filed on June 28, 2020, which
she contends is brought pursuant to a "Rule 60.1 of the Hawai#i
Rules of Civil Procedure," but which we construe as a motion for
reconsideration under Rule 40 of the Hawai#i Rules of Appellate
Procedure (HRAP), and (3) the record, it appears that we did not
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

overlook or misapprehend any points of law or fact when we
entered the June 17, 2020 dismissal order.
            Therefore, IT IS HEREBY ORDERED that, pursuant to HRAP
Rule 40, Medina Reyna's June 28, 2020 motion for reconsideration
of the June 17, 2020 dismissal order is denied.1
            DATED:   Honolulu, Hawai#i, July 7, 2020.

                                          /s/ Lisa M. Ginoza
                                          Chief Judge

                                          /s/ Katherine G. Leonard
                                          Associate Judge

                                          /s/ Clyde J. Wadsworth
                                          Associate Judge




      1
         As set forth in the "Order Dismissing Appeal for Lack of Appellate
Jurisdiction," filed on June 17, 2020, Medina Reyna seeks to appeal from an
order granting commissioner's motion to conduct auction without holding open
houses and an order denying Medina Reyna's motion for reconsideration of that
order. We note that on June 26, 2020, the Hawai #i Supreme Court issued an
"Order Regarding Foreclosure or Non-Judicial Foreclosure Related Actions:
Certification of Compliance with the Coronavirus Aid, Relief, and Economic
Security Act in Foreclosures," which the parties may wish to address at the
appropriate time in the Circuit Court.

                                      2